[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence              November 19, 1993 Date of Application           November 19, 1993 Date Application Filed        November 19, 1993 Date of Decision              June 28, 1994
Application for review of sentence imposed by the Superior Court, Judicial District of New Haven. Docket No. CR7-115164;
John J. Kelly, Esq., Defense Counsel, for Petitioner.
Robert J. O'Brien, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After trial by jury, petitioner was convicted of felony murder in violation of General Statutes § 53a-54c and burglary in the first degree in violation of General Statutes § 53a-101(a) (1). As a consequence of such conviction, a sentence of thirty years was imposed on the first count and a concurrent sentence of ten years was imposed on the second count. The total effective sentence was thirty years.
On May 4, 1990, a prior conviction was reversed by the Supreme Court and a new trial was ordered. On retrial petitioner was convicted and the sentence before mentioned was CT Page 7605 imposed.
The facts underlying petitioner's conviction indicate that he and Brian Greco committed a violent burglary of the victim's residence. During the course of this crime, Greco shot and killed the victim.
Petitioner's attorney argued that the sentence was disproportionate and should be reduced. He pointed out that Greco was the real perpetrator with a substantial felony record and was the person who caused the death of the victim. Petitioner, it was pointed out, had only a minimal criminal record. Greco plea bargained for a sentence of fifty years. Under the circumstances, it was argued that the thirty year sentence imposed here was disproportionate and excessive and should be reduced.
The state's attorney argued against any reduction. The state's attorney pointed out that Greco was a career criminal and that petitioner made the election to involve himself with Greco in the commission of this crime. The attorney also pointed out the seriousness of the offense and the fact that it violated the security of the victim's home.
This was a particularly violent and intimidating crime which occurred in a private residence. In addition to the victim who suffered death as a result of the crime, the victim's wife and another person were also terrorized. The sentencing judge pointed out the seriousness of the offense and the permanent loss which it caused to the victim's family. The judge also stated that petitioner's conviction was fully supported by the evidence. The sentence imposed which was well under the maximum which could have been imposed and five years above the minimum cannot be found to be excessive or disproportionate and should not be reduced. Connecticut Practice Book § 942.
Sentence affirmed.
Purtill, J.
Norko, J.
Stanley, J. CT Page 7606
Purtill, J., Norko, J. and Stanley, J. participated in this decision.